Citation Nr: 0102617	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  95-09 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratting determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2000).

The history of this case is complex and must be reviewed in 
order to determine the nature of the claim before the Board 
at this time.  The veteran initially submitted a claim for 
service connection for a nervous disorder in April 1985.  The 
RO denied service connection for a nervous disorder in May 
1985.  A May 1985 letter notified the veteran the claim for 
nervous condition was denied.  After the VA examined the 
veteran in May 1985, the RO again denied the claim for a 
neuropsychiatric disorder.  A June 1985 letter to the veteran 
informed him that his claim remained denied.  

In April 1989, the veteran asked that his claim be reopened.  
His claim included service connection for back injury, 
anxiety, depression, a personality disorder and occasional 
seizure activity.  The RO reopened the claim for service 
connection for a nervous condition and again denied the claim 
in June 1989.  The RO also found a nervous condition with 
depression, a personality disorder, a seizure disorder and a 
back disorder were not service connected.  However, the RO 
does not appear to have notified the veteran of the June 1989 
rating action.  

In July 1989, the RO received additional medical records.  A 
July 1989 rating action stated that the medical records were 
cumulative of other evidence in the claims folder and, 
therefore, the claim was not reopened.  The veteran was sent 
a letter in July 1989 which indicated that the claims were 
not reopened because new and material evidence had not been 
submitted.  

The veteran submitted an application for service connection 
for epilepsy, back trouble, mental illness and 
neuropsychiatric problems in November 1992.  The veteran 
asserted that he had epilepsy and mental and neuropsychiatric 
problems because of the head trauma in service.  In a March 
1993 rating action, the RO granted service connection for a 
scar on the back of the head that was found secondary to a 
head trauma in service.  The RO also found that the seizures 
and a back disability were not related to service and denied 
service connection.  The veteran was found to be permanently 
and totally disabled for the purposes of a nonservice 
connected pension due to organic brain syndrome.  However, 
once again, the RO does not appear to have notified the 
veteran of the March 1993 rating action regarding service 
connection.  The letter sent to the veteran in April 1993 
does not refer to the issue of service connection.  At that 
time, it appears that the critical issue evolved around the 
veteran's competency to handle funds.  The veteran has been 
found incompetent to handle funds since May 1993.

In October 1993, the RO issued a rating decision in which 
they denied service connection for a nervous condition as 
secondary to head trauma in service.  The veteran in 
September 1994 submitted a notice of disagreement with the 
October 1993 rating decision that had denied service 
connection for a nervous condition secondary to a head trauma 
in service.  

In March 1995, the RO issued a rating decision which found 
that no new and material evidence had been submitted to 
reopen the claim of service connection for a nervous 
condition as a residual of head trauma.  The RO listed the 
various diagnosed psychiatric disorders listed in the claims 
folder.  In March 1995, the RO also issued the veteran a 
statement of the case that listed the issue as whether the 
veteran had submitted new and material evidence to reopen 
this claim.  The veteran submitted his substantive appeal in 
April 1995.  

The statutes specify that the appellate has one year from the 
date of mailing of notice of the result of the initial review 
to file a notice of disagreement.  In this case, it does not 
appear that the RO sent the veteran notice of the June 1989 
or March 1993 rating actions regarding the issue of service 
connection.  Consequently, those decisions are not final.  In 
any event, even if the Board did find that the veteran had 
been notified of these rating actions, the veteran's 
testimony and the additional medical evidence recently 
submitted would supply a basis to conclude that new and 
material evidence has been submitted regarding this claim.  
See 38 U.S.C.A. § 7105(c) (West 1991), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board believes that the critical issue in this case can 
be concisely framed as entitlement to service connection for 
the residuals of a head injury.  This issue would include any 
disability associated with the residuals of the head injury 
in question.  In this case, the veteran is claiming each of 
the disabilities should be service connected because they 
were caused by head injuries in service.  For that reason, 
the Board has framed the issue on the title page as service 
connection for the residuals of a head injury.  

In August 1998, the veteran raised a claim of clear and 
unmistakable error in the 1985 rating action which denied his 
claim for nervous disorder.  That issue has not been 
developed or certified for appellate review and is referred 
to the 
RO for appropriate action.  


REMAND

In Bernard v. Brown, 4 Vet.App. 384 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that before 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  

The RO has not considered the evidence on a de novo basis for 
that reason the veteran's claim must be remanded to the RO to 
insure the veteran is afforded due process.  

The evidence currently in the claim folder appears 
contradictory.  Service medical records reveal that veteran 
fell off the top bunk in September 1974.  He sustained a head 
injury.  In April 1975, the veteran was brought to the 
dispensary by friends.  The examiner noted he was drunk.  The 
veteran had become combative.  He was put in restraints.  He 
was able to speak when he was seen.  He periodically had 
jerking motions and would roll his eyes up and down.  The 
impression was a hysterical conversion reaction.  Service 
medical records from March 1977 noted that the veteran was 
hit on the back of the head with a bunk adapter.  He 
sustained a laceration to the back of the head.  A skull 
series was negative.  The assessment was concussion with 
laceration.  

The claims folder includes post service diagnoses of 
schizophrenia, a fractious disorder, and personality disorder 
as well as substance abuse.  It is unclear, based on the 
evidence of record, whether or not the veteran has either a 
psychiatric disorder or seizures and, if so, whether there is 
any relationship between any such disorders and the head 
injuries in service.  The veteran's private psychiatrist has 
diagnosed the veteran as having residuals of a head injury 
which include psychiatric symptoms.  The claims folder 
includes letters from a doctor but does not include testing 
or treatment records.  

To clarify the diagnosis of any current neurological or 
psychiatric disorder and its etiology the veteran should be 
examined by VA.  The veteran has also noted a post-service 
injury.  Medical records regarding this injury could be 
probative regarding the veteran's claim.  In addition, he has 
asserted that he had difficulties in service.  The service 
personnel records could be of probative value in determining 
if there was any behavior changes.  

In evaluating this claim as a whole, the Board must note that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard and VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any 
mental disorder or seizures.  After 
securing the necessary release, the RO 
should obtain these records and make a 
specific request for all treatment 
records and testing from a Dr. Michael D. 
Lesem, 6750 West Loop South, Suite 1050, 
Bellaire, Texas 77401.  The RO should 
request the veteran to identify the 
names, addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim, including medical 
records pertinent to the post-service 
injury.  

2.  The RO should attempt to obtain the 
veteran's service personnel records.  

3.  The veteran should be afforded VA 
neurological and psychiatric examinations 
to determine the correct diagnosis of any 
current psychiatric disorder or 
neurological disorder (including a 
seizure disorder).  The claims folder 
should be made available to the examiners 
for review before the examination.  The 
examiners are to perform all tests which 
they deem necessary to confirm diagnosis 
of either psychiatric or neurological 
disorders.

After all of the actions above have been 
completed and the veteran's claims folder 
has been reviewed the VA examiners, they 
are asked to answer the following 
questions:

A.  Does the veteran have a current 
psychiatric disorder?

B.  Does the veteran have a current 
neurological disorder (specifically, a 
seizure disorder)? 

C.  Is it at least as likely as not that 
any current psychiatric or neurological 
disorder(s) began in service or were 
causally related to any incident in 
service?  

D.  Does the veteran have any current 
disability associated with a head injury 
during service?

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





